Dismissed and Opinion Filed October 14, 2015




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00542-CV

                              LORNE WASHINGTON, Appellant
                                          V.
                                STATE OF TEXAS, Appellee

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-15-06959

                             MEMORANDUM OPINION
                           Before Justices Bridges, Francis, and Myers
                                   Opinion by Justice Francis
       The filing fee and docketing statement are past due. By postcard dated April 27, 2015,

we notified appellant the $195 filing fee and docketing statement were due, we directed appellant

to remit the fee and file the statement within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of this appeal. To date, appellant has done neither and

has not responded to notifications regarding the reporter’s record, or otherwise corresponded

with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




150542F.P05                                        /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LORNE WASHINGTON, Appellant                        On Appeal from the 330th Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00542-CV        V.                       Trial Court Cause No. DF-15-06959.
                                                   Opinion delivered by Justice Francis.
STATE OF TEXAS, Appellee                           Justices Bridges and Myers participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee STATE OF TEXAS recover its costs of this appeal from
appellant LORNE WASHINGTON.


Judgment entered October 14, 2015.




                                             –3–